DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolbert et al. (US 5112013 hereinafter Tolbert).

 A wire harness module (Abstract) comprising: a wire harness including a plurality of wires (Fig. 7 (18)); and a plurality of vehicle fixation components (Fig. 8 (80)) that are attached to the wire harness and are attachable to a vehicle (Fig. 8 (94)), wherein, in a state in which at least one of the plurality of vehicle fixation components is fixed to the vehicle, at least one of the plurality of vehicle fixation components keeps the wire harness in a bent form (Col. 1, Lines 14-28 disclose that the wiring is routed (bent) in the vehicle).”

In regards to claim 2, Tolbert discloses;” The wire harness module according to claim 1,
wherein the plurality of vehicle fixation components include a first bent state-holding
vehicle fixation component (Fig. 8 (10a)) and a second bent state-holding vehicle fixation component that are attached to the wire harness at separate positions (Fig. 8 (10b)), the first bent state-holding vehicle fixation component includes a first harness attachment portion (Fig. 1 (12)) that is attached to the wire harness, a first vehicle fixation portion that is fixable to the vehicle (Fig. 1 (14)), and a first combining portion (Fig. 1 (60)), and the second bent state-holding vehicle fixation component includes a second harness attachment portion that is attached to the wire harness, a second vehicle fixation portion that is fixable to the vehicle, and a second combining portion configured to be removably combined with the first combining portion (The second structure is fabricated the same as the first structure and used in different locations as shown in Fig. 8).”



wherein the at least one vehicle fixation component (Fig. 1 (12 and 14)) that keeps the wire harness in a bent form includes a dual-purpose vehicle fixation component including a harness attachment portion (Fig. 1 (12)) that is attached to the wire harness, and a harness holding dual-purpose vehicle fixation portion that is fixable to the vehicle (Fig. 1 (14)) and is configured to keep the wire harness in a bent form (Col. 1, Lines 14-28 disclose the wiring is routed within a vehicle and would be bent).”

In regards to claim 4, Tolbert discloses;” The wire harness module according to claim 1,
wherein at least one of the plurality of vehicle fixation components is provided with an end holding portion configured to hold an end of the wire harness (Fig. 1 slot 60 is formed to hold member 38 such that 12 and 14 form a unit).”

In regards to claim 5, Tolbert discloses;” The wire harness module according to claim 4,
wherein the end holding portion (Fig. 1 (14)) includes an end holding component (Fig. 1 (60)) that is separable from a portion attached to the wire harness or a portion attachable to the vehicle, of the at least one of the plurality of vehicle fixation components (Fig. 1 (shown)).”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847